Case 7:20-cv-01399-NSR Document 1-6 Filed 02/18/20 Page 1 of 5




                   EXHIBIT F
         Case 7:20-cv-01399-NSR Document 1-6 Filed 02/18/20 Page 2 of 5



TAC MINUTES OF OCTOBER 23, 2019

TAC REVIEW: 31 W. CLARKSTOWN ROAD, SL 42.20-3-30, 31 (FKA 20-C-91, 92),
NEW CITY (J. Szymanski)
PROJECT DESCRIPTION: Proposed demolition of two existing single family homes and the
construction of a 37,495 square foot private school (K-8) with 50 parking spaces. The property is
located on 6.6 acres of R-40 zoned land on the east side of West Clarkstown Road approximately
475 feet south of New Hempstead Road in New City.

ARCHITECT/APPLICANT: Justin Szymanski, Justin Lim, Ira Emanuel, Traffic Consultant –
Michael Monteleone
CONSULTANTS PRESENT: Charles Maneri, Jose Simoes, Christopher Wagner, Rudolph
Yacyshyn (no attorney present)

CONSULTANTS WRITTEN INFORMATION AND/OR RECOMMENDATIONS:

1. DEPT. OF ENGINEERING & FACILITIES MANAGEMENT: 10/22/19
    1. Minimum allowable pitch on sewer house connections is 2%. Are bathrooms going to be
        installed in the basement of the building or can the sewer line be raised above the basement
        floor slab to achieve 2% pitch?
    2. In regard to the TIS, we have requested and are awaiting accident data from the CPD to
        determine if an accident analysis is warranted.
2. BUILDING DEPARTMENT: 10/18/19
    1. Previous comments have been addressed.
    2. Applicant shall submit documentation showing they are accredited by New York State
        Dept. of Education as per definition of School of General Instruction in the Town’s
        Zoning Ordinance.
    3. Clarify Parking Striping Detail on drawing 10 – Why is there two stall depths and How
        come the striping extend full depth?
3. HIGHWAY DEPARTMENT: 10/1/19
    1. Project fronts on a County road. CHD has no jurisdiction or comments.
4. TOWN ATTORNEY:
5. PLANNING: 10/2/19
    1. The applicant should address the comments of the traffic study review responses in the
        AKRF memo, dated October 3, 2019.
 6. FI: 10/21/19
    1. Proposed hydrant shown March map is omitted from Sept. revision. Must be shown on
        map.
7. AKRF: 10/3/19
Based on our review, the traffic study is adequately prepared for review by the Planning Board.
TRAFFIC IMPACT STUDY COMMENTS
    1. AKRF defers to the Town of Clarkstown regarding the need for an accident analysis.
    2. Please expand field signal timing observations to include green, yellow, all-red intervals,
        pedestrian walk and flashing don’t walk times and recall types. Please include the
        approximate start and end times of the school day for the various grades.
         Case 7:20-cv-01399-NSR Document 1-6 Filed 02/18/20 Page 3 of 5



TAC MINUTES OF OCTOBER 23, 2019
TAC REVIEW: 31 W. CLARKSTOWN ROAD, SL 42.20-3-30, 31 (FKA 20-C-91, 92),
NEW CITY (J. Szymanski) – Page 2

   3. Please include the approximate start and end times of the school day for the various
      grades. In addition, the following items will be confirmed when a revised TIS is
      submitted for review:
   4. Description of area roadways including roadway conditions, pavement widths, pavement
      markings, number of travel lanes, locations of sidewalks and curbing, site access
      considerations, traffic control, on-street parking regulations, posted speed limit, adjacent
      land uses, and who maintains each roadway.
   5. Discussion of school operations including start time and end time for each grade.
SITE PLAN COMMENTS
   6. Although the configuration of bus stalls proposed has been used at multiple schools
      serviced by the East Ramapo Central School District Transportation Department, the
      configuration is not optimal from a circulation perspective, especially with all buses
      required to make head-out maneuvers. Based on the proposed operations, each bus may
      service a different number of students which would affect their load/unload times. With
      the current layout a bus that is not in the northernmost position would need to wait for all
      buses north of it to leave before departing. This configuration requires coordination
      between vehicles and potential additional dwell time on site. In addition, it creates a large
      area of pavement for crossing pedestrians.
   7. Given the projected traffic volumes and queuing results of the traffic analysis, it is not
      believed that additional storage is needed to prevent backing up traffic onto Clarkstown
      Road. In addition, providing such creates a large curb cut and additional paved surface.
      AKRF recommends that a single entrance lane be provided. Similarly, according to the
      traffic study the exiting left-turn lane is projected to serve zero cars in the weekday AM
      peak hour and four cars in the weekday PM peak hour which does not appear to warrant
      an exclusive turning lane.
   8. The revised July 2019 site plan does not show the direct crosswalk from the parking lot to
      the school entrance and pedestrian ramps for students loading/unloading school buses.
      Please update accordingly.
ADDITIONAL COMMENTS:
   x J. Simoes explained the process to residents in attendance, and stressed that the TAC
      meetings are not public hearings, and the appropriate forum for comments is the public
      hearing at the Planning Board Meeting.
   x C. Wagner made the following comments:
      1. Inquired whether there are any facilities in the basement which require sewer line
          connection? J. Lim stated the preliminary floor plan shows a rough location of a
          kitchen and bathroom. This has been accounted for with the sewer line being sloped
          2%, and in between the man holes sloped ½ percent.
      2. The required minimum is a 2% pitch; the options are to raise the line or pump to
          gravity. J. Lim inquired if this is true even though the line is connected between man
          holes? C. Wagner stated he will check the code and get back to them.
         Case 7:20-cv-01399-NSR Document 1-6 Filed 02/18/20 Page 4 of 5



TAC MINUTES OF OCTOBER 23, 2019
TAC REVIEW: 31 W. CLARKSTOWN ROAD, SL 42.20-3-30, 31 (FKA 20-C-91, 92),
NEW CITY (J. Szymanski) – Page 3
  x C. Maneri made the following comments:
     1. Instructed the applicant to submit documentation showing they are accredited by New
         York State Dept. of Education. I. Emanuel stated that by the time of CO they will
         meet these requirements.
     2. Stated he will defer to the Town Attorney to determine when in the process the
         documentation will be needed.
     3. Stated all violations on the subject property have been cleared.
  x Discussion ensued regarding the parking striping detail on Drawing Number 10.
     1. J. Lim stated the dimension line of the stall, 19.5’, will be taken out.
     2. I. Emanuel stated the stripe detail was picked up on the September revised plan.
  x J. Simoes made the following comments:
     1. Stated his concerns, and AKRF’s comment about buses backing up to leave the site.
         No schools in Clarkstown have a similar configuration of bus stalls. I. Emanuel stated
         that most bus transportation for this school will be provided by the East Ramapo
         School District, and this is their preferred layout. He added that the applicant
         reached out to East Ramapo School District and their Transportation Department for
         their input.
     2. Stated copies of the latest submission were sent to East Ramapo on September 17th,
         and we haven’t received anything back.
     3. He added this will not hold up the application from moving forward to the Planning
         Board, but will be up to the Board’s discretion whether this layout is acceptable.
  x J. Lim stated in response to AKRF comment #7, the entrance and exit have two lanes to
     provide access from both sides. He feels that 24’ wide is not excessive because in
     Clarkstown two bays would equate to 25’ and a minimum of 20’ is required for fire
     access. He stated this should not be narrowed below the 24’. J. Simoes stated this is a
     design consideration for the Planning Board. AKRF wants to reduce as much pavement
     as possible, and they view this width as unnecessary. He advised the applicant to clearly
     explain the need for a 24’ entrance lane in their response narrative.
  x J. Simoes explained the review process for this application for the benefit of the residents
     in attendance:
     1. The applicant is to provide a response narrative, and 5 additional application sets for
         pre-application review by TAC.
     2. If they get approval from TAC they will provide additional copies needed for the
         Planning Board submission.
     3. The application will then get sent to the appropriate agencies, as well as the Planning
         Board members for review. There will be a 30 day minimum period of time for the
         agencies to respond based on General Municipal Law (GML) review process.
     4. After this 30 day window has passed the project will be heard, and a public hearing
         held, by the Planning Board.
         Case 7:20-cv-01399-NSR Document 1-6 Filed 02/18/20 Page 5 of 5



TAC MINUTES OF OCTOBER 23, 2019
TAC REVIEW: 31 W. CLARKSTOWN ROAD, SL 42.20-3-30, 31 (FKA 20-C-91, 92),
NEW CITY (J. Szymanski) – Page 4
  x M. Monteleone made the following comments:
     1. Inquired whether they are to provide hard copy or email submission of the revised
         Traffic Impact Study. J. Simoes stated that he will follow up with AKRF to determine
         which is preferable for them.
     2. Inquired when the accident study determination will be made. C. Wagner stated he
         requested accident data from CPD a few weeks ago and expects them to provide the
         data shortly.
     3. Stated the TIS will address accidents either way so those reviewing the application
         are made aware this was looked into. J. Simoes stated he feels the Planning Board
         will likely want to see the accident study, regardless.
  x A member of the public stated his concerns about drainage. C. Wagner stated there will
     be field testing and infiltration testing in the future, but the design has been reviewed and
     meets state DEC requirements. J. Simoes stated this project will be reviewed by the
     Rockland County Department of Health who regulates mosquito control.


Determination:
The applicant is to provide a comment response narrative, revised Traffic Impact Study,
and submit 5 additional applications to TAC for pre-application review.
